Citation Nr: 1219036	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for service connected carcinoma of the thyroid with total thyroidectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was previously before the Board in January 2010, at which time the claims for service connection for a cervical spine disorder and a lumbar spine disorder were reopened, and those claims, along with the other claims enumerated above, were remanded for further development.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated occupational impairment due to his service-connected disabilities throughout this appeal.  The Board finds the issue has been reasonable raised in connection with the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends his in-service thyroid surgery caused residuals more severe than currently rated.  He further contends he has psychiatric, low back and neck conditions attributable to service rendering him unemployable.

The Veteran's service treatment records, in relevant part, indicate treatment in some regard of all these claimed conditions.  Most notably, while on active duty, the Veteran was discovered to have thyroid cancer and underwent a total thyroidectomy in August 1972.  

Aside from this, his service treatment records also indicate several treatment sessions with a psychiatrist for various personal problems and drug addiction.  The Veteran was treated and diagnosed with drug addiction and various personality disorders all through 1972.  The Veteran claims he was also sexually assaulted in the military where he was forced to give another man oral sex.  This incident was not reported or otherwise confirmed in his military records.

In August 1975, service treatment records also indicate the Veteran was in a fist fight with another soldier where he was struck in the fact incurring a fractured nose.  Treatment records indicate treatment for a fractured nose as well as a short amnesia episode, which the examiner described as "psychogenic."  The Veteran claims he also hurt his neck and back in this fight although the records do not specifically confirm specific injuries to the spine.  
  
As will be explained in more detail below, the Board concludes the VA examinations conducted subsequent to the most recent remand are inadequate.  While the VA endocrine examinations of record are adequate, as will be explained in detail below, further development of this issue is also needed.

Increased Rating for Residuals Status-Port Total Thyroidectomy

The Board previously remanded this issue to afford the Veteran an up-to-date endocrine VA examination and to fully ascertain any and all residuals of his in-service total thyroidectomy.

The Veteran was afforded this VA examination in June 2011 where the examiner conducted thorough tests and offered additional addendum opinions in July 2011 and August 2011.  The examiner indicated the Veteran's in-service surgery directly resulted in two conditions: (1) hypoparathyroidism with chronic hypocalcaemia; and (2) hypothyroidism.  The examiner also identified other conditions that could potentially be stemming from the Veteran's thyroid surgery, to include:  numbness, facial twitching, muscle cramps, hair thinning, dysphagia (trouble swallowing), dysphonia (reduced voice volume), a scar, psychological effects, and osteoporosis.  Testing was all within normal limits, but the Veteran still was noted to have a relevant history of hypocalcaemia and hypoparathyroidism.

The Veteran's service-connected thyroid disability is currently rated under diagnostic code 7903 for hypothyroidism.  As indicated above, however, hypothyroidism is only one of many residuals of the Veteran's in-service surgery.  The claim was previously remanded in part for the RO to consider whether an increased rating or separate ratings were warranted based on any and all residuals found resulting from the 1972 in-service surgery.

Here, the AMC identified the additional residuals, but referred them to the RO.  The  residuals identified on recent VA examination are part of his currently service-connected disability and the failure to address each residual as part of the overall increased rating claim on appeal was contrary to the Board's January 2010 Remand directive.  As such, a remand is required to allow the AMC to fully comply with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Service Connection for Cervical and Lumbar Spine Disorders

As indicated above, the Veteran's service treatment records confirm an in-service fist fight where he fractured his nose, but a specific neck or back injury is not noted at that time.  Nevertheless, during post-service treatment, he described having injured his neck and back when he fell after being struck in the face during service.  The claim is further complicated because the Veteran suffered occupational neck and low back injuries after service and, indeed, filed a worker's compensation claim for these injuries.  The Veteran had back injuries after service in 1989, 1992, 1995 and 1996. 

The Veteran was afforded a VA examination in June 2011 and the examiner provided addendums in September 2011 (where the examiner found the Veteran's in-service neck problems likely related to his current problems, but his lumbar problems more likely related to post-service injuries) and December 2011 (essentially changing the opinion altogether finding no cervical or lumbar spine condition related to his in-service injury).  The basis of the December 2011 opinion appears to be because there was no notation of neck or back injuries in the service treatment records.  The opinion is inadequate because the examiner ignored the Veteran's lay assertions that he had sustained back and neck injuries in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Further, the examiner did not address whether the Veteran's thyroid symptoms could be causing of aggravating the Veteran's current cervical spine or lumbar spine disorders.  Again, the Veteran was afforded a VA endocrine examination in June 2011 where the examiner found the Veteran was suffering from numbness, muscle cramps and possible osteoporosis secondary to his thyroid disability.  

Any disability which was caused or aggravated by a service-connected disability will be service-connected.  See 38 C.F.R. § 3.310 (2011).  In light of the conflicting medical opinions, a new VA examination is warranted.  

Service Connection for an Acquired Psychiatric Disorder, to include PTSD

With regard to his psychiatric claim, the Veteran has many alternative theories.  He claims he suffered in-service military sexual trauma (MST).  He claims he never reported or told anyone about it and the RO was unable to obtain any objective information on the attack.  In the alternative, the Veteran claims he has a psychiatric condition due to the trauma of in-service cancer and surgery.  He also claims the 1975 fist fight where he fractured his nose was traumatic enough to cause or aggravate his psychiatric condition.

Service treatment records confirm the Veteran sought psychiatric counseling for personal problems, such as finances and marital problems, and for drug addiction.  Other than drug addiction, the Veteran was only diagnosed with personality disorders in the military.

Post-service medical records include a myriad of psychiatric diagnoses to include major depression, generalized anxiety disorder, PTSD related to MST, and substance abuse.  

There are multiple conflicting diagnoses and conflicting opinions in the claims folder.  The Veteran's reported military, familial, and post-military history, moreover, has been inconsistent.  At times, the Veteran claims he was also sexually, verbally and physically abused as a child.  At other times, he denies pre-service abuse.  Sometimes the Veteran describes the MST as horrific and other times he "laughs" it off as if the event was not a big deal.  As such, different examiners have very different opinions regarding the Veteran's diagnoses and likely etiology of psychiatric conditions.  

In October 2009, for example, the Veteran was afforded a VA examination where the examiner found the MST incident believable in light of the Veteran's in-service drug use and other circumstantial factors, but ultimately found his PTSD due to this MST mild compared to a non-service related depressive disorder.  

In contrast, the Veteran was afforded a VA examination in June 2011 where the examiner found the MST, to the extent it happened, not a serious factor in the Veteran's current psychiatric condition.  Rather, the examiner found the Veteran's depression likely preceded his military service.  In November 2011, the examiner further opined in an addendum that the Veteran's psychiatric diagnosis is not affected by his thyroid condition.

The June 2011 VA endocrine examiner, however, noted the Veteran's thyroid condition could be aggravating his psychiatric condition.  After tests showed the Veteran's current thyroid levels are operating at normal levels, the examiner amended the opinion in August 2011 finding thyroid-aggravation of his psychiatric disorders unlikely.

In looking at the evidence as a whole, it does not appear any examiner addressed the Veteran's psychiatric claim with a complete accurate picture of the facts.  His service treatment records clearly confirm the Veteran complained of and was treated for psychological complaints, to include drug addiction.  Even so, the Veteran was never diagnosed in the military with a chronic psychiatric disorder (only a personality disorder).  The Veteran's drug addiction and treatment for drug addiction continued immediately after service along with a string of varying psychiatric diagnoses through the years.  It is clear the Veteran suffered with psychiatric symptoms in service and thereafter.

The Board finds the June 2011 examiner's opinion that the Veteran's depression pre-dated his military service is incomplete.  The Veteran's 1971 entrance examination is silent as to any psychiatric diagnosis and, therefore, he is presumed to have entered service in sound condition.  

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the burden falls on the government to rebut the presumption of soundness.  Rebutting the presumption of soundness requires the VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The  2011 examiner's opinion does not satisfy that standard.  

There is also a conflict of opinions regarding whether the Veteran suffered an in-service MST or whether the Veteran's thyroid disability could be affecting his current psychiatric disorders.  

No medical examiner, moreover, considered or otherwise addressed whether the trauma of the in-service surgery or in-service fist fight could by themselves cause PTSD or any other psychiatric disorder.  No medical examiner addressed the significance of the Veteran's continuous symptoms since service with varying diagnoses through the years.

The Board concludes a new VA examination is warranted to ensure the complete and most accurate facts are considered by the examiner in rendering an opinion.  The examiner should also be asked to consider all theories raised by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

TDIU

As noted in the introduction, the TDIU issue has been reasonably raised by the record.  Specifically, the Veteran indicated in many examinations that he worked as a radio DJ until 2004 and has had chronic problems finding a job ever since due to his disabilities.  Indeed, he is in receipt of Social Security Administration (SSA) disability benefits, which are already of record.
 
The TDIU issue is "inextricably intertwined" with the resolution of the service connection and increased rating claims on appeal here and, therefore, they must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The AMC should also take this opportunity to obtain any recent or missing VA or private outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with his inferred claim for TDIU.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since January 2011.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3.  After 1 and 2 above are complete and records are obtained to the extent available, schedule the Veteran for a new VA orthopedic examination to clarify the conflicting evidence in the record as to the Veteran's current cervical and lumbar spine diagnosis/diagnoses and the likely etiology for each neck and low back disorder found.  

The claims folder must be made available to the examiner for review.  

Based on examination findings and a review of the record, the examiner must answer the following questions:

What are the Veteran's current cervical and lumbar spine diagnoses and:

(a) Is it at least as likely as not (50 percent probability) that the Veteran's cervical and/or lumbar spine disorder(s) had its onset in service in light of in-service treatment following a fist fight or any other incident of his military service?  In answering this question, the examiner should consider the Veteran's report that he injured his back and neck in service when he fell after being struck in the face and he also suffered several post-service occupational injuries.  

(b) If not, is it at least as likely as not (50 percent probability) that the Veteran's cervical and/or lumbar spine disorder(s) are caused or aggravated by his service-connected residuals of a total thyroidectomy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar or cervical disability (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles and reconciling all conflicting evidence.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After 1 and 2 above are complete and records are obtained to the extent available, schedule the Veteran for a new VA psychiatric examination to clarify the conflicting evidence in the record as to the Veteran's current psychiatric diagnosis/diagnoses and the likely etiology for each psychiatric disorder found.  

The claims folder must be made available to the examiner for review.  

The examiner should be informed that the Veteran is claiming the following stressors:  in-service military sexual trauma (MST), which is not objectively confirmed; in-service thyroid surgery, which is confirmed; and in-service fist fight, which is confirmed.

Based on examination findings and a review of the record:

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor established by the evidence of record was sufficient to produce PTSD (i.e., the alleged MST, the in-service thyroid surgery, or the in-service fist fight); (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should answer the following questions: 

 (a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service (e.g., due to claimed in-service MST, the in-service thyroid surgery, the in-service fist fight or the in-service psychiatric treatment) or that any increase in disability was due to the natural progression of the disorder?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent probability) that the Veteran's psychiatric disorder(s) had its onset in service in light of in-service psychiatric treatment, in-service surgery, in-service fist fight and in-service claimed MST? 

(d) If the answer to (a), (b) or (c) is no, is it at least as likely as not (50 percent probability) that the Veteran's psychiatric disorder(s) are caused or aggravated by his service-connected residuals of a total thyroidectomy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles and reconciling all conflicting evidence.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Any additional development required on the TDIU claim, to include obtaining an examination and opinion, should be undertaken.  Then readjudicate the claims on appeal to include consideration of any and all residuals of the Veteran's in-service thyroidectomy, to include whether separate ratings are warranted for additional residuals supported by the claims folder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

